FILED
                            NOT FOR PUBLICATION                            AUG 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HOANG MINH TRAN,                                 No. 13-55993

               Plaintiff - Appellant,            D.C. No. 3:10-cv-02682-BTM-
                                                 BLM
   v.

WILLIAM D. GORE; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

        Former California state prisoner Hoang Minh Tran appeals pro se from the

district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action

alleging various claims arising from his pre-trial detention. We dismiss the appeal

for lack of jurisdiction.

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tran seeks review of the district court’s order granting his motion For

voluntary dismissal without prejudice. However, under the final judgment rule, a

voluntary dismissal without prejudice under Federal Rule of Civil Procedure 41 is

not a final judgment from which Tran may appeal because it is “not adverse” to

his interests and he “is free to seek an adjudication of the same issue at another

time in the same or another forum.” Concha v. London, 62 F.3d 1493, 1506-07

(9th Cir. 1995); see also Romoland Sch. Dist. v. Inland Empire Energy Ctr., 548

F.3d 738, 747, 750 (9th Cir. 2008) (discussing when district court’s order is final

and appealable under the final judgment rule embodied in 28 U.S.C. § 1291).

      Moreover, Tran’s appeal does not fall within any recognized exceptions to

the final judgment rule. See, e.g., Romoland, 548 F.3d at 750 (under limited

circumstances, appellate court may treat a dismissal without prejudice as one with

prejudice with the clear, consistent intent of the court and the parties); James v.

Price Stern Sloan, Inc., 283 F.3d 1064, 1066-70 (9th Cir. 2002) (under certain

limited circumstances, appellate court may review a judgment dismissing without

prejudice claims remaining after the district court enters an adverse partial

judgment against a party).

      Because we dismiss this appeal for lack of jurisdiction, we do not address

Tran’s contentions regarding the merits of his claims; interlocutory orders denying


                                           2                                     13-55993
his motions for appointment of counsel, for a competency hearing, and for

appointment of another inmate as “next friend” or guardian ad litem; and the

district court’s alleged failure to review all the evidence and other structural errors.

      Tran’s motions to submit supplemental information and for judicial notice,

filed on September 30, November 15, and November 25, 2013, are granted.

      DISMISSED.




                                            3                                     13-55993